Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated
September 27, 2006, is by and between ICF International, Inc., a Delaware
corporation headquartered at 9300 Lee Highway, Fairfax, Virginia (the
“Company”), and Sudhakar Kesavan (the “Executive”).

WHEREAS, the Executive has served as Chief Executive Officer of the Company
since 1999 under the terms of an Employment Agreement dated as of June 25, 1999
(the “Original Agreement”);

WHEREAS, the Company has registered shares of its common stock for sale to the
public (the “Offering”);

WHEREAS, the Company desires to retain the services of the Executive following
the effectiveness of the Offering, when this Agreement and the Severance
Protection Agreement dated September 27, 2006 (the “Severance Protection
Agreement”) will amend and restate, and replace, the Executive’s current
employment agreement with the Company;

WHEREAS, the Executive desires to remain with the Company following the
effectiveness of the Offering; and

WHEREAS, the parties wish to set forth the terms and conditions of that
continued employment;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Term of Employment.

The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, upon the terms and conditions set forth in this
Agreement. Subject to the provisions of Section 5, this Agreement may be
terminated by either party upon forty-five (45) days notice.

 

2. Title; Duties.

 

  (a) President and Chief Executive Officer and Chairman of the Board of
Directors. The Executive shall be employed as President and Chief Executive
Officer and shall serve as Chairman of the Board of Directors of the Company.
The Executive shall perform such services consistent with his position as may be
assigned to him from time to time by the Board of Directors of the Company and
are consistent with the applicable law and the Certificate of Incorporation and
Bylaws of the Company, including, but not limited to, managing the business and
affairs of the Company.



--------------------------------------------------------------------------------

  (b) Committees. At all times during the Executive’s employment, the Executive
shall be a member of the Company’s Executive Committee if there shall be such a
Committee and may serve, at the discretion of the Board, as a member of such
other committees as may be established by the Board.

 

  (c) Employment of Company Officers. No offers of employment by the Company to
senior executive officers shall be made without the prior approval of the
Executive.

 

3. Extent of Services.

 

  (a) General. The Executive agrees not to engage in any business activities
during the Executive’s employment except those which are for the sole benefit of
the Company, and to devote his entire business time, attention, skill and effort
to the performance of his duties under this Agreement. Notwithstanding the
foregoing, the Executive may (i) engage in personal investments, provided that
the Executive shall not acquire more than 5% of the equity of another business
without the prior approval of the Compensation Committee of the Board of
Directors, (ii) engage in charitable, professional and civic activities
(including serving on the board of directors of non-profit, charitable and civic
organizations) which do not impair the performance of his duties to the Company,
and (iii) with the prior approval of the Compensation Committee, serve on the
boards of directors or trustees of for-profit corporations other than the
Company. The Executive shall, to the best of his ability, execute the strategic
plan of the Company as approved by the Board, perform his duties, adhere to the
Company’s published policies and procedures, promote the Company’s interests,
reputation, business and welfare, and work actively with the Board of Directors
and other senior managers to help augment the existing business base, increase
the corporate contract backlog and identify and develop new business
opportunities.

 

  (b) Corporate Opportunities. The Executive agrees that, unless approved by the
Board of Directors, he will not take personal advantage of any business
opportunities which arise during his employment with the Company and which may
be of benefit to the Company. All material facts regarding such opportunities
must be promptly reported to the Board of Directors for consideration by the
Company.

 

4. Compensation and Benefits

 

  (a) Salary. The Company shall pay the Executive a gross base annual salary
(“Base Salary”) of not less than $375,000. Effective January 1, 2007, the annual
rate of Base Salary shall be increased by no less than $25,000 over the annual
rate of Base Salary in effect for the preceding year. Effective January 1, 2008,
and on each subsequent January 1 during the Executive’s employment, the annual
rate of Base Salary shall be increased by no less than the increase in the CPI
National Index for the year over the annual rate of Base Salary in effect for
the preceding year. In addition to the aforementioned increases in Base Salary,
the Compensation Committee may, from time to time, increase the Executive’s Base

 

- 2 -



--------------------------------------------------------------------------------

Salary based on the performance of the Company and other factors deemed relevant
by the Compensation Committee. Effective as of the date of any such increase,
the Base Salary as so increased shall be considered the new Base Salary for all
purposes of this Agreement and thereafter may not be reduced. The salary shall
be payable in arrears in approximately equal bi-weekly installments on the
Company’s regularly scheduled payroll dates, minus such deductions as may be
required by law or reasonably requested by the Executive.

 

  (b) Incentive Compensation. In the discretion of the Compensation Committee of
the Board of Directors, the Executive shall be eligible for annual incentive
compensation (“IC”) awards for the immediately preceding fiscal year in an
amount up to 100% of the Executive’s Base Salary for the prior fiscal year.

 

  (c) Equity Awards. In the discretion of the Compensation Committee of the
Board of Directors, the Executive shall be eligible to receive stock options,
restricted shares and other equity awards on such terms as may be determined by
the Compensation Committee.

 

  (d) Deductions from Compensation. The Company shall withhold from the
Executive’s compensation any and all applicable local, state, federal, or
foreign taxes, including, but not limited to, income tax, withholding tax,
social security tax, and pension contributions, if any.

 

  (e) Employee Benefits. The Executive shall be entitled to participate in any
and all employee benefit programs for which the Executive may be eligible, as
may exist at any particular time and from time to time during the Executive’s
employment.

 

  (f) Executive Benefits. The Executive shall be entitled to all executive
benefits that the Company makes available to other executives, as may exist at
any particular time and from time to time during the Executive’s employment. In
addition, the Company shall maintain and pay all premiums for a life insurance
policy on the Executive in an amount of at least $1,000,000, the beneficiaries
of which policy shall be the Executive’s immediate family, provided that the
Executive is eligible for such a life insurance policy at reasonable rates. The
Company also shall pay expenses up to $3,000 per year relating to the
Executive’s tax and estate planning. Further, the Executive may attend, at the
Company’s expense, subject to prior approval of expenses by the Compensation
Committee, two weeks of management education during each year of the Executive’s
employment.

 

  (g) Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, upon presentation
by the Executive of documentation, expense statements, vouchers, and/or such
other supporting information as the Company may reasonably request.

 

5. Termination

 

  (a) Termination by the Company for Cause. The Company may terminate the
Executive’s employment at any time for Cause upon written notice by the Company
to the Executive. “Cause” for termination shall mean any of the

 

- 3 -



--------------------------------------------------------------------------------

following: (i) any act that would constitute a material violation of the
Company’s material written policies; (ii) willfully engaging in conduct
materially and demonstrably injurious to the Company, provided, however, that no
act or failure to act, on the Executive’s part, shall be considered “willful”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company; (iii) being indicted for, or if charged with but not indicted
for, being tried for (a) a crime of embezzlement or a crime involving moral
turpitude or (b) a crime with respect to the Company involving a breach of trust
or dishonesty or (c) in either case, a plea of guilty or no contest to such a
crime; or (iv) abuse of alcohol in the workplace, use of any illegal drug in the
workplace or a presence under the influence of alcohol or illegal drugs in the
workplace.

 

  (b) Termination by the Executive. The Executive may voluntarily terminate his
employment upon forty-five (45) days prior written notice to the Company. As
provided in the Original Agreement, because the Executive has served
continuously since 1999, the Executive may, in his discretion, declare that such
termination is for “Good Reason” and be entitled to the benefits of Section 6(c)
hereof.

 

  (c) Termination by the Company Without Cause. Termination of the Executive’s
employment without Cause shall mean termination by the Company (i) for any
reason other than for Cause, (ii) upon the death of the Executive, or (iii) in
the Company’s sole discretion, upon thirty (30) days prior written notice in the
event the Executive becomes “Disabled,” as defined in any group long-term
disability insurance contract maintained by the Company under which the
Executive is covered, or, if the Company shall not maintain such insurance,
“Disabled” shall mean that the Executive is incapacitated by reason of a
physical or mental illness which is long-term in nature and which prevents the
Executive from performing the substantial and material duties of his employment
with the Company, provided that such incapacity can reasonably be expected to
prevent the Executive from working at least six consecutive months in any twelve
month period. The Company may require the Executive to have an examination at
any time for the purpose of determining whether the Executive has a long-term
disability described in the preceding sentence, and the Executive agrees to
submit to such examination upon request of the Board of Directors; provided that
the Company shall pay all costs and expenses associated with such examination.

 

6. Effect of Termination

 

  (a) General. Regardless of the reason for termination of the Executive’s
employment, the Executive shall be entitled to the following (provided that the
Severance Protection Agreement shall govern, in accordance with its terms, the
benefits, if any, to which the Executive is entitled following any termination
of the Executive’s employment following a Change in Control as defined in the
Severance Protection Agreement):

 

  (i) payment of any unpaid portion of his Base Salary through the effective
date of termination;

 

- 4 -



--------------------------------------------------------------------------------

  (ii) reimbursement for any outstanding reasonable business expense he has
incurred in performing his duties hereunder;

 

  (iii) continued insurance benefits to the extent required by law;

 

  (iv) payment of any accrued but unpaid amounts as required independently of
this Agreement by the terms of any bonus or other incentive pay, or any other
employee benefit plan or program of the Company, including but not limited to
the Company’s incentive compensation arrangements; and

 

  (v) vesting of options and other equity awards pursuant to any option,
restricted stock or similar equity award agreements through the date of
termination.

 

  (b) Termination by the Company for Cause or by the Executive Without Good
Reason. If the Company terminates the Executive’s employment for Cause pursuant
to Section 5(a) or the Executive terminates his employment without Good Reason
pursuant to Section 5(b), the Executive shall have no rights or claims against
the Company except to receive the payments and benefits described in
Section 6(a).

 

  (c) Termination by the Company Without Cause or by the Executive for Good
Reason. If the Company terminates the Executive’s employment without Cause
pursuant to Section 5(c), or the Executive terminates his employment for Good
Reason pursuant to Section 5(b), the Executive shall be entitled to receive, in
addition to the items referenced in Section 6(a):

 

  (i) an amount equal to his monthly Base Salary at the rate in effect on his
last day of employment for a period of twenty-four months from the date of
termination (such aggregate amount referred to herein as the “Severance
Payment”). Fifty percent (50%) of the Severance Payment shall be paid in a
lump-sum amount on the date that is six (6) months after the date of the
Executive’s termination, and the remaining fifty percent (50%) of the Severance
Payment shall be paid in approximately equal installments over the following
eighteen (18) calendar months, on the Company’s regularly scheduled payroll
dates, subject to all legally required payroll deductions and withholdings for
sums owed by the Executive to the Company; and

 

  (ii) accelerated vesting as of the last day of his employment of all unvested
portions of stock options and shares of restricted stock previously issued to
the Executive, which options shall remain exercisable for the remainder of the
option term; and

 

  (iii) a pro-rata share of any IC to which the Executive otherwise would have
actually been entitled for the fiscal year in which his employment terminates;
such IC (pro-rated on a daily basis) to be paid to the Executive on the later of
(i) the date that is ninety (90) days following the end of the fiscal year in
which such termination occurs, or (ii) the date that is six (6) months after the
date of such termination; and

 

- 5 -



--------------------------------------------------------------------------------

  (iv) at the expense of the Company, and subject to contractual eligibility
requirements, continuation of the Executive’s family health and dental insurance
policy in effect as of the date of termination for twenty-four (24) months
following termination, or, in the event the Company cannot continue coverage of
such policy, the Company shall pay for equivalent coverage for twenty-four
(24) months following the Executive’s termination of employment.

 

  (d) Compliance with Code Section 409A. In the event the Executive’s employment
is terminated and, at the time of such termination, (i) the Executive is not a
specified employee within the meaning of Section 409A(a)(2)(B)(i) of the Code,
(ii) the amount of the Executive’s Severance Payment does not exceed the amount
specified in Proposed Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) or any
successor regulation thereto, or (iii) Section 409A of the Code is otherwise not
applicable to the Severance Payment, then, and only in such event:

 

  (i) The Severance Payment otherwise payable to the Executive pursuant to
Section 6(c)(i) of this Agreement shall be paid in the following manner: Fifty
percent (50%) of the Severance Payment shall be paid in a lump-sum amount on the
date that is thirty (30) days after the date of the Executive’s termination, and
the remaining fifty percent (50%) of the Severance Payment shall be paid in
approximately equal installments over the following twenty-three (23) calendar
months, on the Company’s regularly scheduled payroll dates, subject to all
legally required payroll deductions and withholdings for sums owed by the
Executive to the Company; and

 

  (ii) The payment of IC due the Executive pursuant to Section 6(c)(iii) shall
be made on the date that is ninety (90) days following the end of the fiscal
year in which the Executive’s termination occurs.

 

7. Confidentiality and Inventions.

The Executive acknowledges that he shall continue to be bound by the ICF
Incorporated Employee Agreement on Ideas, Inventions, and Confidential
Information executed by the Executive on September 16, 1987, and the ICF
Incorporated Employee Confidentiality Agreement executed by the Executive on
July 31, 1986.

 

8. Non-Solicitation.

 

  (a) Non-Solicitation of Clients. The Executive agrees that, for a period of
(i) twenty-four (24) months from the date of termination of the Executive’s
employment for Cause pursuant to Section 5(a) or by the Executive without Good
Reason pursuant to Section 5(b), or (ii) twelve (12) months from the date of
termination of the Executive’s employment without Cause pursuant to
Section 5(c), by the Executive for Good Reason pursuant to Section 5(b) or
pursuant to the Severance Protection Agreement (the “Client Non-Solicitation
Term”), the Executive shall not, directly or indirectly, solicit any Client of
the Company (as defined below) for the purpose of providing services which are
competitive with the Company’s major practice areas, as described in the final
prospectus relating to the Offering.

 

- 6 -



--------------------------------------------------------------------------------

The Executive further agrees that, during the Client Non-Solicitation Term, the
Executive shall not, directly or indirectly, whether as employee, agent,
partner, member, consultant or in any other capacity, participate, assist or be
involved, in any respect, in any proposal or project which the Company is or was
involved in during the one (1) year period prior to the date of termination of
the Executive’s employment with the Company.

 

  (b) “Client of the Company” shall mean any person or entity which is or was a
client of the Company at any time during the one (1) year period prior to the
termination of the Executive’s employment with the Company or any person or
entity which the Company is or was soliciting during the one (1) year period
prior to the termination of the Executive’s employment with the Company. If any
such person or entity described above is an agency or department of any federal,
state or local government, the “Client of the Company” shall be deemed to be
only the specific agency or department with which the Company had or has a
client relationship or to which the Company has made a solicitation and not any
other agency or department of such federal, state or local government.

 

  (c) Non-Solicitation of Employees. The Executive agrees that, for a period of
(i) twenty-four (24) months from the date of termination of the Executive’s
employment for Cause pursuant to Section 5(a) or by the Executive without Good
Reason pursuant to Section 5(b), or (ii) eighteen (18) months from the date of
termination of the Executive’s employment without Cause pursuant to Section 5(c)
or by the Executive for Good Reason pursuant to Section 5(b), the Executive
shall not hire, solicit or encourage, or cause others to hire, solicit or
encourage, any employee of the Company to terminate their employment with the
Company. Notwithstanding anything to the contrary above, this Section shall not
prohibit the Executive from hiring or attempting to hire, directly or
indirectly, any former employee of the Company whose employment with the Company
shall have terminated at least six (6) months prior to such efforts by the
Executive.

 

  (d) Acknowledgement. The Executive acknowledges that he will acquire much
confidential information concerning the past, present and future business of the
Company as the result of his employment, as well as access to the relationships
between the Company and its clients and employees. The Executive further
acknowledges that the business of the Company is very competitive and that
competition by him in that business during his employment, or after his
employment terminates, would severely injure the Company. The Executive
understands and agrees that the restrictions contained in this Section 8 are
reasonable and are required for the Company’s legitimate protection, and do not
unduly limit his ability to earn a livelihood.

 

9. Employee Representations and Warranties. The Executive represents and
warrants to the Company as follows:

 

  (a) The Executive is not now under any obligation of a contractual or other
nature to any person, business or other entity which is inconsistent or in
conflict with this Agreement or which would prevent him from performing his
obligations under this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

  (b) The Executive has never been affiliated with, in any capacity, a
government contractor that has been suspended or debarred from its contract with
the government during the Executive’s affiliation with such contractor.

 

  (c) There are no pending or threatened claims against the Executive in any
court or agency of any jurisdiction.

 

10. Arbitration

 

  (a) Any disputes between the Company and the Executive in any way concerning
the Executive’s employment, the termination of his employment, this Agreement or
its enforcement shall be submitted at the initiative of either party to
mandatory arbitration in Fairfax County, Virginia before a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association, or its successor, then in effect. The decision of the arbitrator
shall be rendered in writing, shall be final, and may be entered as a judgment
in any court in the Commonwealth of Virginia. The parties irrevocably consent to
the jurisdiction of the federal and state courts located in the Commonwealth of
Virginia for this purpose. Each party shall be responsible for its or his own
costs incurred in such arbitration and in enforcing any arbitration award,
including attorney’s fees.

 

  (b) Notwithstanding the foregoing, the Company, in its sole discretion, may
bring an action in any court of competent jurisdiction located in the
Commonwealth of Virginia to seek injunctive relief and such other relief as the
Company shall elect to enforce the Executive’s covenants in Section 8 of this
Agreement.

 

11. Miscellaneous.

 

  (a) Notices. Any notices, requests, demands, waivers, comments, or other
communications contemplated hereunder shall be deemed to have been duly given if
personally delivered or if sent by a nationally recognized overnight courier, by
facsimile, or by registered or certified mail, return receipt requested and
postage prepaid, addressed as follows:

If to the Company:

ICF International, Inc.

9300 Lee Highway

Fairfax, Virginia 22301

Attention: Chairman

If to the Executive:

ICF International, Inc.

9300 Lee Highway

Fairfax, Virginia 22301

Attention: Sudhakar Kesavan

or

to such other address specified by the Executive

 

- 8 -



--------------------------------------------------------------------------------

and shall be deemed to have been received (a) in the case of personal delivery,
on the date of such delivery, (b) in the case of a nationally recognized
overnight courier, on the next business day after the date when sent, (c) in the
case of facsimile transmission, when received, and (d) in the case of mailing,
on the third business day following posting.

 

  (b) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

  (c) Entire Agreement. This Agreement, together with the Severance Protection
Agreement, constitutes the entire agreement between the parties and supersedes
all prior agreements and understandings, whether written or oral, relating to
the subject matter of this Agreement. In the event of a conflict between any
terms of this Agreement and any terms of the Severance Protection Agreement or
any of the other agreements mentioned herein, the terms of this Agreement shall
govern, provided that the Severance Protection Agreement shall govern, in
accordance with its terms, the benefits, if any, to which the Executive is
entitled following any termination of the Executive’s employment following a
Change in Control as defined in the Severance Protection Agreement.

 

  (d) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

  (e) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Virginia, without regard to
its conflicts of laws principles.

 

  (f) Assignment. This Agreement is a personal contract and, except as
specifically set forth herein, the rights and interests of the Executive herein
may not be sold, transferred, assigned, pledged or hypothecated.

 

  (g) Waiver. No delays or omission by the Company or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Company or the Executive on
any one occasion shall be effective only in that instance and shall not be
construed as a bar or waiver of any right on any other occasion.

 

  (h) Captions. The captions appearing in this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any Section of this Agreement.

 

  (i) Time. All references in this Agreement to periods of days are to calendar
days, unless expressly provided otherwise. Where the time period specified in
this Agreement would end on a weekend or holiday, the time period shall be
deemed to end on the next business day.

 

- 9 -



--------------------------------------------------------------------------------

  (j) Severability. In case any provision of this Agreement shall be held by a
court or arbitrator with jurisdiction over the parties to this Agreement to be
invalid, illegal or otherwise unenforceable, such provision shall be restated to
reflect, as nearly as possible, the original intentions of the parties in
accordance with applicable law, and the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

  (k) Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective executors, administrators,
personal representatives, heirs, assigns and successors in interest.

 

  (l) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

  (m) Survival of the Executive’s Rights. All of the Executive’s rights
hereunder, including his rights to compensation and benefits pursuant to
Section 4, rights upon termination pursuant to Section 6, and his obligations
pursuant Section 8, shall survive the termination of the Executive’s employment
and/or the termination of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

    ICF INTERNATIONAL, INC.

/s/ Sudhakar Kesavan

    By:  

/s/ Peter M. Schulte

Sudhakar Kesavan     Name:   Peter M. Schulte     Title:   Director and
Compensation Committee Member

 

- 10 -